United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 03-1220
                                 ___________

David Q. Webb,                           *
                                         *
             Appellant,                  *
                                         *
Bradley R. Ham,                          *
                                         *
             Plaintiff,                  *
                                         *
      v.                                 *
                                         * Appeal from the United States
Pennington County Board of               * District Court for the
Commissioners; Donald Holloway;          * District of South Dakota.
Scott Schuft, Supervisor, Jail           *
Correctional Officer Staff; R. Andersen, * [UNPUBLISHED]
Captain, Supervisor Jail Correctional    *
Officer Staff; B. Ayteo, Sergeant,       *
Second Line Supervisor; P. Severson, *
Sergeant, Second Line Supervisor; Joe *
McDonald, Immediate Line Supervisor; *
John Matagi, Former Correctional         *
Officer; Mr. Berwick, Former             *
Correctional Officer; Thomas William *
Donovan, Former Correctional Officer; *
Sid Michaels, Correctional Officer;      *
Bobbie Johnson, Correctional Officer; *
Marc Lewis, Former Correctional          *
Officer; C. Morgan, Sergeant, Second *
Line Supervisor; Daniel Gilson,          *
Correctional Officer; Della Folsom,      *
Former Nurse; Trent Fliginger,           *
Programs/Correctional Officer; Sheryl *
Jackson, Head Nurse,                      *
                                          *
             Appellees.                   *
                                     ___________

                               Submitted: March 4, 2004

                                    Filed: March 9, 2004
                                     ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.


      David Webb appeals the district court’s1 order dismissing his 42 U.S.C. § 1983
suit with prejudice under Federal Rule of Civil Procedure 41(b). The district court
found, after a hearing, that Webb deliberately failed to comply with an order directing
him to pay a monetary sanction for failing to appear at a deposition. Although as a
general proposition, we are concerned about a district court's use of such a severe
sanction in a case of this sort, we find that under the facts of the case the court did not
abuse its discretion. See Rodgers v. Curators of Univ. of Mo., 135 F.3d 1216, 1219
(8th Cir. 1998) (standard of review). Accordingly, we affirm.
                         ______________________________




      1
      The Honorable Andrew W. Bogue, United States District Judge for the District
of South Dakota, adopting the report and recommendations of the Honorable
Marshall P. Young, United States Magistrate Judge for the District of South Dakota.

                                           -2-